Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over TIPTON (US 20070247080 A1) in view of YENCHO (US 20090084734 A1) 
Regarding claim 1, TIPTON discloses a 
a reactor (10) 
an “ionized” wire (103) wrapped outside [0005] [0017] the light source (in 104) of the reactor;
at least one power supply (105) [0022] to power the light source of the reactor;
at least one digital multiplexer (106) [0025] connected to the at least one power supply (105) ; 
a controller (106) [0025] to: 
control the at least one digital multiplexer (106) [0025] to power the light source (104) to strobe pulsed light [0019] [0025] with a predetermined fluence [0030-0036] to treat contaminants [0002]
   	(fig. 1, cathode 101, anode 102, ignition electrode 103 (i.e., a wire encircling a portion of lamp tube 104), tube 104, pulse generator 106, power supply 105);
[0002] [0005] [0017] [0019] [0022] [0025] [0030-0036] [0039] 
[0025 Note two capacitors are controlled (e.g. with a digital controller) to release their respective stored charges within 300 microseconds or less of each other, Note the capacitors/pulses are multiplexed].
(Note see the instant application’s specification, para. [0075] for a description of what an “ionized” wire is).
          	But TIPTON fails to disclose a liquid treatment system, a reactor having a liquid inlet, a liquid outlet, and a light source disposed between the liquid inlet and the liquid outlet..
    	YENCHO, however, discloses a UV liquid treatment device (figs. 2-4) (abstract) with 
a reactor having a liquid inlet (29), a liquid outlet (33) , and a light source (20) disposed between the liquid inlet (29) and the liquid outlet (33); and a controller (36) 
	(fig. 3, inlet 29, outlet 33, quartz tube 24 surrounding lamp 20, controller 36)
[0137-0138] [0145] [0213-0214] [0224] [0269] [0342] [0345] (references claim 18).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of TIPTON, so as to be used with a UV liquid treatment device where the UV light source is between a liquid inlet and a liquid outlet, as taught by YENCHO, so as to substitute TIPTON’s UV flash source for YENCHO’s generic UV source, thereby putting TIPTON’s UV flash source into YENCHO’s liquid sterilizer to obtain predictable UV liquid treatment results.

Regarding claim 13, TIPTON discloses a method of using high intensity broad-spectrum pulsed light (fig. 1, 10) [0030-0036] to reduce physical, chemical, biological, and microbiological contaminants [0002 Note UV light], the method comprising:
powering, by at least one power supply (105) [0022], a light source (in 104) of a reactor (10) via at least one digital multiplexer (106)  [0025] connected to the at least one power supply (105),
wherein the reactor includes ionized” wire (103) is wrapped outside [0005] [0017] the light source (104) of the reactor; 
controlling, by a controller (106) [0025], the light source to strobe pulsed light [0019] [0025] with a predetermined fluence [0030-0036] to reduce physical, chemical, biological, or microbiological contaminants at a molecular level [0002]
   	(fig. 1, cathode 101, anode 102, ignition electrode 103 (i.e., a wire encircling a portion of lamp tube 104), tube 104, pulse generator 106, power supply 105); 
[0002] [0005] [0017] [0019] [0022] [0025] [0030-0036] [0039].
[0025 Note two capacitors are controlled (e.g. with a digital controller) to release their respective stored charges within 300 microseconds or less of each other, Note the capacitors/pulses are multiplexed].
(Note see the instant application’s specification, para. [0075] for a description of what an “ionized” wire is).
          	But TIPTON fails to disclose a liquid treatment system, wherein the reactor includes a liquid inlet, a liquid outlet, the light source (in 104) disposed between the liquid inlet and the liquid outlet,
    	YENCHO, however, discloses a UV liquid treatment device (figs. 2-4) (abstract) with 
a reactor having a liquid inlet (29), a liquid outlet (33) , and a light source (20) disposed between the liquid inlet (29) and the liquid outlet (33); and a controller (36) 
	(fig. 3, inlet 29, outlet 33, quartz tube 24 surrounding lamp 20, controller 36)
[0137-0138] [0145] [0213-0214] [0224] [0269] [0342] [0345] (references claim 18).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of TIPTON, so as to be used with a UV liquid treatment device where the UV light source is between a liquid inlet and a liquid outlet, as taught by YENCHO, so as to substitute TIPTON’s UV flash source for YENCHO’s generic UV source, thereby putting TIPTON’s UV flash source into YENCHO’s liquid sterilizer to obtain predictable UV liquid treatment results.

     	Regarding claim(s) 2, TIPTON discloses that the light source includes a non-mercury flash lamp to generate the pulsed light [0002 note xenon flash lamp] [0017] [0025] .

Moreover, regarding claim(s) 3 and 15, YENCHO discloses that the reactor (40) includes:
an enclosure (figs. 1-5, 10 and/or 40) , the enclosure having a first end and a second end;
a first outer cap (14) housing the first end of the enclosure; and
a second outer cap (14) housing the second end of the enclosure,
wherein the first outer cap and the second outer cap are made of light resistant plastic [0213] to provide electrical insulation (plastic is an insulator) for the enclosure 
	(fig. 4, reactor/enclosure 40, outer end cap 14, inner cap 50, shell 40, lamp 20); and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.
Moreover, regarding claim(s) 4, and 16 YENCHO discloses that the enclosure (40) includes a stainless steel shell [0145] to provide passive cooling [0200] and to provide reflection (stainless steel reflects UV light to some degree) of the pulsed light strobed by the light source (20) [0269].
	(fig. 4, reactor/enclosure 40, outer end cap 14, inner cap 50, shell 40, lamp 20); and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.
Moreover, regarding claim(s) 5 and 17, YENCHO discloses that the first end of the enclosure (40) includes a first inner cap (50), the second end of the enclosure includes a second inner cap (50),
the first inner cap and the second inner cap are made of stainless steel [0205] to provide passive cooling (50 contacts water/liquid in 40) (inherent, steel has a high thermal conductance),
the first inner cap (50) is fluidly connected (fig. 4, 50 is exposed to liquid in 40) to the liquid inlet (29), and the second inner cap (50) is fluidly connected (fig. 4, 50 is exposed to liquid in 40) to the liquid outlet (33); and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.
Moreover, regarding claim(s) 6 and 18, YENCHO discloses that the reactor (40 ) further includes at least one containment quartz tube [0118 note UVC lamp in quartz tube],
the first inner cap (50) is connected to a first end of the tube (fig. 4; 40 and 20 abut 50) ,
the second inner cap (50) is connected to a second end of the tube (fig. 4; 40 and 20 abut 50) [0268]; and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.
Moreover, regarding claim(s) 7 and 19, YENCHO discloses that the light source (20) is disposed within the tube [0118 note UVC lamp in quartz tube], the tube is disposed within a stainless steel shell (of 40) (20 is in 40) [0145] of the enclosure (40).; and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.

Moreover, regarding claim 8, YENCHO discloses that the reactor (40) includes plating of/through 40); and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.
Moreover, regarding claim 9, YENCHO discloses that the liquid inlet (29 has a define size which regulates liquid flow through) and the liquid outlet (33 with 32) are configured [0299] to enable liquid flow regulation [0203 Note valve(s)] [0219-0220] [0299] [0317] and heat sinking [0200]; and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.

Moreover, regarding claim 11, YENCHO discloses at least one sensor [0137] to sense an energy of the pulsed light [0137] [0121] [0269]; and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.
Moreover, regarding claim 12, YENCHO discloses a filter [0342] [0345] to filter contamination from a liquid flow before the liquid flow enters the liquid inlet (29); and is obvious for the reasons discussed supra with reference to claim(s) 1 or 13 respectively, see previous.

     	Regarding claim(s) 14, TIPTON discloses that the light source includes a non-mercury flash lamp [0002 note xenon flash lamp] [0017] [0025], and the method further comprises: generating, by the flash lamp, the pulsed light [0002 note xenon flash lamp] [0017] [0025].

2.	Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over TIPTON (US 20070247080 A1) in view of YENCHO (US 20090084734 A1); hereinafter “the combined references”, as applied to claims 1 or 13 above, and further in light of LANTIS (CN 1413297 A) (see attached translation).
Regarding claim(s) 10 and 20, the combined references disclose the elements of claims 1 or 13, see previous.
     	But the combined references fail to disclose the controller is to increase or decrease the pulse rate based on an increased or decreased liquid flow rate.
LANTIS, however, discloses a UVC pulse lamp for liquid sterilization (abstract) that has a detector and a 
controller is to increase or decrease the pulse rate based on an increased or decreased liquid flow rate (abstract) (pgs. 36 and 40).
    	Therefore, it would have been obvious to one of ordinary skill in the art - before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with a controller to increase or decrease the pulse rate based on an increased or decreased liquid flow rate, as taught by LANTIS, to use for generating  the correct UV sterilization dose per water flow quantity for water sterilization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881